EXHIBIT 10.06

 

Heidrick and Struggles, Inc.

 

Consultants in Executive Search

 

Richard D. Nelson

       

Partner

       

Chief Financial and

       

Administrative Officer

       

Counsel

       

 

June 4, 1990

 

Mr. Gerard R. Roche

111 Paulding Drive

Chappaqua, NY 10514

 

Dear Gerry:

 

In 1989 you and the company mutually agreed that your base and bonus
compensation for 1989 would be $1.0 million. In early 1990 you and the company
agreed (and the Executive Committee approved) to extend your $1.0 million
compensation for an additional four (4) years (i.e., through December 31, 1993)
in accordance with the terms set forth in the attachment to (which is a part of)
this letter.

 

The purpose of this letter is to document the above agreement between you and
the company.

 

Please initial the attachments to and sign the two original copies of this
letter agreement as provided below, indicating your acceptance and approval.
Retain one fully signed original for your files and return one fully signed
original to me for the company files.

 

Best regards.

 

Very truly yours,

/s/    Richard D. Nelson        

--------------------------------------------------------------------------------

Richard D. Nelson

RDN: ec

Attachment

 

Accepted and approved this 6th day of June 1990.

 

/s/    Gerard R. Roche

--------------------------------------------------------------------------------

Gerard R. Roche

 

 

 

125 South Wacker Drive    Suite 2800    Chicago, IL 60606-4590     Phone:
312/372-8811    FAX: 312/372-1698

 

Offices in Principal Cities of the World



--------------------------------------------------------------------------------

TERMS OF EMPLOYMENT

 

1. Compensation.

 

Base and bonus compensation shall be at the rate of one million dollars
($1,000,000.00) per year. During 1990 you have been and will be paid as follows:
$50,000 per month for the month of January and February and $90,000 per month
for the months of March through December. Commencing January 1, 1991, and
continuing through the term of this agreement, you will be paid $83,833.34 per
month. Your compensation will be paid in accordance with company policy, which
is currently monthly on the last business day of each month, and will be subject
to applicable withholding taxes.

 

2. Title. Chairman.

 

3. Term.

 

January 1, 1990, through December 31, 1993, unless earlier terminated due to
disability or death.

 

4. Activities.

 

You will continue as a full-time employee and may continue your outside
activities in accordance with current practice. Although your Fee/SOB status
will continue to be kept, these numbers will not have any impact on your
compensation.

 

5. Fringe Benefits.

 

Your current fringe benefits: business clubs, group insurance, etc. will
continue in accordance with overall company policy.

 

6. Staff.

 

Your current staff support will continue and will be subject to change in
accordance with your professional needs.

 

7. Other Contracts/Amendments.

 

This agreement supplements (and does not supercede) your June 21, 1973,
Employment Agreement, as amended, with the company. This agreement may be
amended as mutually agreed in writing signed by you and the company.



--------------------------------------------------------------------------------

HEIDRICK & STRUGGLES

 

12 December 2002

 

Mr. Gerard R. Roche

111 Paulding Drive

Chappaqua, New York 10514

 

Dear Gerry:

 

This letter will serve as an amendment to the June 4, 1990 employment letter
agreement between you and the Company, as amended (“Letter Agreement”).

 

It is agreed that Section 3 of the “Terms of Employment” attachment to the
Letter Agreement is amended to read as follows:

 

  3. Term and Non-Solicitation:

 

January 1, 2002, and continuing thereafter until terminated upon at least 30
days written notice by you or the Company to the other, unless earlier
terminated due to permanent disability or death. Upon termination of your
employment by the Company (other than due to termination of your employment for
Cause or to your permanent disability or death) or by you for “Good Reason” (see
below) you will continue to receive your $83,833.33 base monthly salary for a
period of 12 months following the effective date of your termination of
employment.

 

You may terminate your employment hereunder for Good Reason (and such
termination shall be treated as if it were a termination by the Company without
Cause, and not a voluntary termination by you). “Good Reason” shall mean the
occurrence of any of the following events during the term of your employment
hereunder (i) a diminution of the amount of your base salary or benefits or
level of eligibility for incentive programs, except in connection with the
termination of your employment by the Company for Cause or due to permanent
disability or death; (ii) the assignment to you of any duties materially
inconsistent with, or the reduction of

 

 

Sears Tower    233 South Wacker Drive    Suite 4200    Chicago, IL
60606-6303     Phone: 312/496-1200    FAX: 312/496-1290

 

Heidrick & Struggles, Inc.    Offices in Principal Cities of the
World    www.heidrick.com



--------------------------------------------------------------------------------

Mr. Gerard R. Roche

12 December 2002

Page 2

 

responsibilities or functions associated with, your position and status with the
Company, except in connection with the termination of your employment by the
Company for Cause or due to permanent disability or death; (iii) the failure by
the Company to pay you any portion of your current compensation, or any portion
of your compensation deferred under any plan, agreement or arrangement of or
with the Company within seven (7) days of the date such compensation is due; or
(iv) a change of the location of your principal place of employment more than 50
miles in radius from its initial location or a change in your current staff
and/or office suite unless part of the move of the entire office, without your
approval. Notwithstanding the foregoing, an isolated and inadvertent action
taken in good faith and which is remedied by the Company within 30 days after
receipt of written notice thereof given by you shall not constitute Good Reason.

 

“Cause” shall mean (a) fraud, or the embezzlement or misappropriation of funds
or property of the Company or any of its affiliates by you, your conviction of,
or the entrance of a plea of guilty or nolo contendere by you, to a felony, or a
crime involving moral turpitude; (b) neglect, misconduct or willful malfeasance
which is materially injurious to the Company or any of its affiliates; or (c) a
willful, material breach of contract.

 

During your employment and for a period of twelve months after the termination
of your employment by the Company without Cause or by you for Good Reason, you
shall not (i) provide services of the types provided to clients generally by the
Company at the time of termination of employment for the account of any client
of the Company and its affiliates with whom you had a direct relationship or as
to which you had a significant supervisory responsibility or otherwise were
significantly involved at the time during the two years prior to such
termination; or (ii) hire, solicit for hire, or assist any other person in
soliciting or hiring, any employment candidate with whom you have had contact
while at the Company during the two years prior to such termination; or (iii)
directly or indirectly solicit or hire, or assist any other person in soliciting
or hiring, any employee of the Company and its affiliates of at least partner
rank (as of your termination of employment) or any person expected to have such
rank who, as of such date, was in the process of being recruited by the Company
and its affiliates, or induce any such employee to terminate his or her
employment with the Company and its affiliates. Your failure

 

HEIDRICK & STRUGGLES

 

Consultants in Executive Search



--------------------------------------------------------------------------------

Mr. Gerard R. Roche

12 December 2002

Page 3

 

at any time to comply with the requirements of this paragraph will result in the
payments detailed in the first paragraph of this Section 3, to the extent not
then paid, being terminated with immediate effect, and all of your and the
Company’s obligations under this paragraph shall thereupon terminate.

 

Except as amended above, the Letter Agreement shall remain in full force and
effect without change.

 

Please sign both originals of this Letter Agreement as provided below,
indicating your acceptance and approval. Retain one fully signed original for
your files and return one fully signed original to me for the Company’s files.

 

Best Regards.

 

Very truly yours, Heidrick & Struggles, Inc. By:  

/s/    Piers Marmion        

   

--------------------------------------------------------------------------------

   

Piers Marmion

President

 

Accepted and approved this 13 day of Dec, 2002

 

/s/    Gerard R. Roche        

--------------------------------------------------------------------------------

Gerard R. Roche

 

 

HEIDRICK & STRUGGLES

 

Consultants in Executive Search